UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ­­­ FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22755 LocalShares Investment Trust (Exact name of Registrant as specified in charter) 618 Church Street Suite 220 Nashville, Tennessee 37219 (Address of principal executive offices) (Zip code) Elizabeth S. Courtney LocalShares Investment Trust 618 Church Street Suite 220 Nashville, Tennessee 37219 (Name and address of agent for service) Copy to: Timothy S. Johnson, Esq. Reed Smith, LLP 225 Fifth Avenue Pittsburgh, PA 15222-2716 Registrant’s telephone number, including area code: 1-615-327-4776 Date of fiscal year end: April 30, 2014 Date of reporting period: January 31, 2014 Item 1.Schedule of Investments LocalShares Investment Trust Schedule of Investments Nashville Area ETF January 31, 2014 (Unaudited) Description Shares Fair Value COMMON STOCK — 99.4% Consumer Discretionary — 23.7% Cracker Barrel Old Country Store $ Dollar General* Genesco* Kirkland's* Tractor Supply Energy — 7.7% Delek US Holdings Financials — 20.3% Corrections Corp of America ‡ Healthcare Realty Trust ‡ National Health Investors ‡ Pinnacle Financial Partners Ryman Hospitality Properties ‡ Health Care — 34.2% Acadia Healthcare* Amsurg, ClA* Brookdale Senior Living, ClA* Community Health Systems* Cumberland Pharmaceuticals* HCA Holdings* Healthways* LifePoint Hospitals* Industrials — 3.9% CLARCOR Materials — 7.3% Louisiana-Pacific* Noranda Aluminum Holding Technology — 2.3% HealthStream* Total Common Stock (Cost$6,238,367) Total Investments - 99.4% (Cost $6,238,367) † $ LocalShares Investment Trust Schedule of Investments Nashville Area ETF January 31, 2014 (Unaudited) Percentages are based on Net Assets of $6,530,625. * Non-income producing security. ‡ Real Estate Investment Trust Cl Class † At January 31, 2014, the tax basis cost of the Portfolio’s investments was $6,238,367, and the unrealized appreciation and depreciation were $383,350 and $(129,462), respectively. As of January 31, 2014, all of the Fund's investments were considered Level 1 of the fair value hierarchy, in accordance with the authoritative guidance under U.S. GAAP. For the period ended January 31, 2014, there have been no transfers between Level 1, Level 2 or Level 3 investments. For the period ended January 31, 2014, there were no Level 3 investments. For information regarding the Fund's policy regarding valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual financial statements. SPR-QH-001-0200 Item 2. Controls and Procedures (a) The Registrant’s principal executive and principal financial officers, or persons performing similar functions, have concluded that the Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the “1940 Act”) (17 CFR 270.30a-3(c))) are effective, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)), as of a date within 90 days of the filing date of this report. (b) There were no significant changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the Registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. Item 3.Exhibits. A separate certification for the principal executive officer and the principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), are filed herewith. ­­­SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) LocalShares Investment Trust By (Signature and Title) /s/ Elizabeth S. Courtney Elizabeth S. Courtney President Date: March 31, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following person on behalf of the Registrant and in the capacities and on the date indicated. By (Signature and Title) /s/ Elizabeth S. Courtney Elizabeth S. Courtney President Date: March 31, 2014 By (Signature and Title) /s/ Elizabeth S. Courtney Elizabeth S. Courtney President & Treasurer Date: March 31, 2014
